        Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 1 of 7 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JOSE L. PEREZ,

      Plaintiff,

 v.
                                                          Case No. 1:19-cv-00893
 NATIONSTAR MORTGAGE LLC
 D/B/A MR. COOPER,

      Defendants.

                                             COMPLAINT

        NOW COMES Plaintiff, JOSE L. PEREZ, through counsel, SULAIMAN LAW GROUP,

LTD., complaining of Defendants, NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER as

follows:

                                     NATURE OF THE ACTION

        1.         This action seeks damages for Defendant’s willful and/or negligent violations of

the Fair Credit Reporting Act (“FCRA”); 15 U.S.C. § 1681 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a)

under 15 U.S.C. § 1681p with respect to Plaintiff’s FCRA claims.

        3.         Venue is proper as a substantial part of the events or omissions giving rise to the

claim(s) occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         JOSE L. PEREZ (“Plaintiff”) is a natural person, who at all times relevant resided

in this judicial district.


                                                    1
      Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 2 of 7 PageID #:1




       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).

       6.      Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).

       7.      NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER (“Nationstar

Mortgage”) provides mortgage services. It offers various solutions to meet the reverse mortgage

needs of its customers. The company provides its services through its representatives. Nationstar

Mortgage LLC was formerly known as Centex Credit Corporation and changed its name to

Nationstar Mortgage LLC in 2006. The company was founded in 1994 and is based in Coppell,

Texas. Nationstar Mortgage LLC operates as a subsidiary of Nationstar Mortgage Holdings Inc.

       8.      Nationstar Mortgage is a “furnisher of information” as defined by 15 U.S.C. §

1681s-2.

                                 FACTUAL ALLEGATIONS

       9.      On October 24, 2007, Plaintiff executed a mortgage (the “Mortgage”) in favor of

GB Home Equity, LLC.

       10.     The Mortgage secured the purchase of Plaintiff’s personal residence located at 621

2565 Springdale Circle, Naperville, Illinois 60564 (the “Property”).

       11.     The Mortgage secured the repayment of the indebtedness evidenced by a home

equity line of credit in the amount of $93,000.00 (the “Loan”).

       12.     The Mortgage was subsequently assigned, sold or transferred to Nationstar

Mortgage.

       13.     On October 31, 2016, Plaintiff filed a voluntary petition for relief under Chapter 13

of the Bankruptcy Code.

       14.     Simultaneously with the voluntary petition, Plaintiff filed his Chapter 13 plan.

Plaintiff’s plan provided for the Property to be surrendered to Nationstar Mortgage.

                                                 2
        Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 3 of 7 PageID #:1




        15.     Plaintiff’s Chapter 13 Plan (the “Confirmed Plan”) was confirmed on January 6,

2017.

        16.     Plaintiff successfully completed plan payments in accordance with his confirmed

Chapter 13 plan.

        17.     On October 15, 2018, the Bankruptcy Court entered an Order of Discharge for the

benefit of Plaintiffs under 11 U.S.C. § 1328(a).

        18.     Plaintiff’s discharge by operation removed Plaintiff’s personal liability on

indebtedness owed to Nationstar Mortgage.

        19.     On November 5, 2018, Plaintiff noticed that Nationstar Mortgage continued to

report Plaintiff’s discharged Loan to Equifax Information Services, LLC with a/an:

                       Monthly payment of $377.00;

                       Balance of $87,565.00;

                       Payment status of 120-149 days late; and

                       Amount past due of $10,076.00.

        20.     On November 6, 2018, Plaintiff mailed a credit dispute letter to Equifax requesting

that this be investigated .

        21.     On November 15, 2018, Equifax sent an automated consumer dispute verification

(“ACDV”) to Nationstar Mortgage.

        22.     On December 5, 2018, Equifax responded to this ACDV by reporting Plaintiff’s

discharged Loan with a/an:

                       Balance of $87,565.00;

                       Payment status of 180 days or more late; and

                       Amount past due of $30,039.00
                                                   3
        Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 4 of 7 PageID #:1




        23.      To date, Nationstar Mortgage’s inaccurate credit reporting of Plaintiff’s Loan

continues to harm Plaintiff.

        24.      Nationstar Mortgage’s inaccurate credit reporting has imposed distrust on Plaintiff

– who now must regularly monitor credit reports to ensure accuracy.

        25.      This entire experience has resulted in anxiety, frustration, and the expenditure of

time.

        26.      Undeniably, Plaintiff is helpless to regain control of his credit standing and

creditworthiness.

                                      CLAIMS FOR RELIEF

                                           Count I:
                  Nationstar Mortgage’s violation(s) of 15 U.S.C. § 1681 et seq.

        27.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        28.      The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

§ 1681a(d)(1).

        A.       Nationstar Mortgage’s failure to conduct an investigation

        29.      15 U.S.C. § 1681s-2(b)(1) provides

                 “[a]fter receiving notice of a dispute with regard to the completeness or
                 accuracy of any information provided by a person to a consumer reporting
                 agency, the person shall –

                        (A)      Conduct an investigation with respect to the disputed
                                 information;

                        (B)      Review all relevant information provided by the consumer
                                 reporting agency pursuant to section 1681i(a)(2);

                        (C)      Report the results of the investigation to the consumer
                                 reporting agency;

                                                  4
       Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 5 of 7 PageID #:1




                       (D)     If the investigation finds that the information is incomplete
                               or inaccurate, report those results to all other consumer
                               reporting agencies to which the person furnished the
                               information and that compile and maintain files on
                               consumers on a nationwide basis; and

                       (E)     If an item of information disputed by a consumer is found to
                               be inaccurate or incomplete or cannot be verified after any
                               reinvestigation for purposes of reporting to a consumer
                               reporting agency only, as appropriate, based on the results of
                               the reinvestigation promptly –

                               (i)     Modify that item of information;

                               (ii)    Delete that item of information; or

                               (iii)   Permanently block the reporting of that item of
                                       information.

       30.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), Nationstar

Mortgage received Plaintiff’s dispute letter from Equifax.

       31.     Nationstar Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct

an investigation with respect to the disputed information.

       32.     Nationstar Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all

relevant information provided by Equifax.

       33.     Had Nationstar Mortgage conducted a reasonable investigation, Nationstar

Mortgage would have discovered that Plaintiff’s Loan was discharged through bankruptcy.

       34.     Nationstar Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the

results of the investigation to Equifax.

       35.     Nationstar Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly

modify that item of information or delete that item of information.



                                                 5
      Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 6 of 7 PageID #:1




       36.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)    any actual damages sustained by the consumer as a result of the
                      failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       37.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       38.     Nationstar Mortgage’s complete indifference as to its obligations under the FCRA

reveal a conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff is

attended by circumstances of fraud, malice, and wanton and willful conduct, calling for the

imposition of punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find Nationstar Mortgage in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-

               2(b)(1)(B), 1681s-2(b)(1)(C), and 1681s-2(b)(1)(E).

       B.      award any actual damages to Plaintiff as a result of Nationstar Mortgage violation;


                                                6
       Case: 1:19-cv-00893 Document #: 1 Filed: 02/12/19 Page 7 of 7 PageID #:1




        C.      award any additional damages, as the Court may allow, in an amount not to exceed

                $1,000.00 for each such violation;

        D.      award any punitive damages, as the Court may allow;

        E.      award the costs of the action, together with any attorneys’ fees incurred in

                connection with such action as the Court may determine to be reasonable under the

                circumstances; and

        F.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: February 12, 2019                                      Respectfully submitted,

                                                              /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com

                                                              Counsel for Jose L. Perez




                                                  7
